Exhibit 10.1 SETTLEMENT AGREEMENT This SETTLEMENT AGREEMENT is made and entered into as of June 6, 2014 (the “ Agreement ”) by and among National Holdings Corporation, a Delaware corporation (the “ Company ”), and each of the other parties listed on the signature page hereto (each, an “ Investor ” and collectively, the “ Investors ”). The Company and the Investors are referred to herein as the “ Parties .” WHEREAS , the Investors beneficially own the number of shares of the Company’s common stock, par value $0.02 per share (the “ Common Stock ”), listed on Exhibit A hereto; WHEREAS , on February 14, 2014, Iroquois Capital Management LLC (” Iroquois ”) on behalf of the Investors, delivered a letter to the Company expressing an intention to nominate director candidates (the “ Nomination Letter ”) for election to the Company’s Board of Directors (the “ Board ”) at the Company’s 2014 annual meeting of stockholders (including any adjournment thereof, the “ 2014 Annual Meeting ”), and on March 20, 2014, the Investors filed a preliminary proxy statement with the Securities and Exchange Commission (the “
